     Case 2:17-cv-01698-KJM-DB Document 108 Filed 04/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    THOMAS DIMITRE,                                  No. 2:17-cv-1698 KJM DB
12                      Plaintiff,
13           v.                                        ORDER
14    CALIFORNIA STATE UNIVERSITY
      EMPLOYEES UNION,
15

16                      Defendant.
17

18          On October 19, 2020, a telephonic conference was held before the undersigned at which

19   the parties reached an agreement to settle this action. (ECF No. 106.) Accordingly, an order

20   issued ordering the parties to file dispositional documents on or before November 6, 2020. (ECF

21   No. 107.) The parties, however, have failed to comply with that order. The failure of a party to

22   comply with any order of the court “may be grounds for imposition by the Court of any and all

23   sanctions authorized by statute or Rule or within the inherent power of the Court.” Local Rule

24   110. Moreover, the parties have failed to respond to informal communications from the

25   undersigned’s chambers.

26   ////

27   ////

28   ////
                                                      1
     Case 2:17-cv-01698-KJM-DB Document 108 Filed 04/12/21 Page 2 of 2


 1            Accordingly, IT IS HEREBY ORDERED that:

 2            1. On or before April 23, 2021, the parties shall file a statement providing good cause for

 3   their failure to comply with the October 19, 2020 order1; and

 4            2. The parties shall file dispositional documents on or before May 7, 2021.

 5
     Dated: April 11, 2021
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
     DLB:6
20   DB\orders\orders.civil\dimitre1698.osc

21

22

23

24

25

26
27

28   1
         The parties may comply with this requirement by filing dispositional documents.
                                                       2
